DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
Examiner’s Note - Allowable Subject Matter
Claims 4-10 are allowable.  Claim 11 overcomes the prior art and are objected to as being allowable, yet remain dependent upon a rejected claim and would otherwise be allowable if incorporated into the base claim along with any intervening claims.

Response to Amendment/Remarks
Claims 1, 14, and 20-23 have been amended.  Claims 1-23 remain pending in the application.

Applicant's remarks and/or amendments to claims have overcome each and every claim rejection under 35 U.S.C. 112(b) previously set forth.  Accordingly, said claim rejections as articulated therein are withdrawn.  

Applicant's remarks have been fully considered.  Applicant’s remarks regarding 35 USC 103 are persuasive, yet moot in light of new grounds of rejection based on applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 12-13, 16, and 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2017/0091397 A1) in view of Akiyama et al. (US 2014/0298030 A1) in view of Chhaya et al. (US 2016/0147758 A1).  
Regarding claims 1, 18, and 20, Shah teaches:
“A system, comprising: an apparatus, comprising: 	a communications interface configured to enable communications with one or more computing devices (Shah, ¶ 31, and 112 teaches implementation with a network communications adapter to connect to a data processing network); 	one or more processors configured by instructions (Shah, ¶ 31, and 112 teaches a processor to execute method steps.  Further, Shah, ¶ 105-106 teaches a computer readable medium to execute method steps) to: 	receive a request from a first computing device for access to information related to a first user data set (Shah, ¶ 64 Ln. 1-13 user 102-1 requests medical records from the repository); 	determine, or receive an indication of a determination, whether the first computing device can access the information based on criteria for sharing information (Shah, ¶ 64 Ln. 7-18 and ¶ 67 teaches SHRDB 106 determines the access rights of the medical records as defined by owner user 102-1.  Shah, ¶ 43, ¶ 64 Ln. 7-18 and ¶ 67 teaches SHRDB 106 determines the access rights of the medical records as defined by owner user 102-1 and the characteristics of target location entity 102-2 which includes viewing itself and sharing); and 	provide a response based on the determination (Shah, ¶ 45 and ¶ 64 Ln. 13-18 teaches viewing or partial viewing of the medical records owned by user 102-1 by 102-2 based on the privacy criteria)”.
Shah does not, but in related art, Akiyama teaches:
	“wherein the first user data set comprises an anonymized record that provides privacy of an identification of a user corresponding to the first user data set (Akiyama, Fig. 2B, ¶ 239-246 teaches a medical record system where a single patient attending multiple hospitals causes anonymized data to be created at each individual hospital and sent to a computer assisted name-based aggregation system), and 	wherein the criteria is based on likelihood of a common user among the first user data set and a second user data set that is accessible by the first computing device, based on characteristics of the first and second user data sets (Akiyama, Figs. 10A-10B depict and describe the data access system for the user gaining access to the anonymized data based on the correlated anonymized uuid of the user)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Shah and Akiyama, to modify the data access system of Shah to include a system which aggregates anonymized data as taught in Akiyama.  The motivation to do so constitutes use of a known technique to improve similar devices and/or methods to obtain predictable results.
	Shah in view of Akiyama does not, but in related art, Chhaya teaches:
	“whether according to a likelihood function there is a presence (Chhaya, ¶ 27 teaches a likelihood function to determine if the profiles, i.e., datasets of two users are in fact the same user)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Shah, Chhaya, and Akiyama, to modify the data access system of Shah and Akiyama to include a likelihood function for determine that two datasets reflect a similar user as taught in Chhaya.  The motivation to do so constitutes use of a known technique to improve similar devices and/or methods to obtain predictable results.

Regarding claim 2, Shah in view of Akiyama in view of Chhaya teaches:
“The system of claim 1 (Shah in view of Akiyama in view of Chhaya teaches the limitations of the parent claims as discussed above), wherein the criteria is set rules based (Shah, ¶ 43, ¶ 64 Ln. 7-18 and ¶ 67 teaches SHRDB 106 determines the access rights of the medical records based on a set of rules established owner user 102-1 and the characteristics of target location entity 102-2 which includes viewing itself and sharing)”.
Regarding claims 12 and 19, Shah in view of Akiyama in view of Chhaya teaches:
“The system of claim 1 (Shah in view of Akiyama in view of Chhaya teaches the limitations of the parent claims as discussed above), wherein the determination of the access or receipt of the indication of the determination of the access is based on receipt of data from a distributed ledger (Shah, ¶ 76-79 teaches blockchain implemented access of medical health information)”.
Regarding claim 13, Shah in view of Akiyama in view of Chhaya teaches:
“The system of claim 1 (Shah in view of Akiyama in view of Chhaya teaches the limitations of the parent claims as discussed above), wherein the determination of the access or the receipt of the indication of the determination of the access comprises a binary output (Shah, ¶ 43, ¶ 64 Ln. 7-18 and ¶ 67 teaches SHRDB 106 determines the access rights of the medical records based on a set of rules established owner user 102-1 and the characteristics of target location entity 102-2 which is either authorized or unauthorized to view the information)”.
Regarding claim 16, Shah in view of Akiyama in view of Chhaya teaches:
“The system of claim 1 (Shah in view of Akiyama in view of Chhaya teaches the limitations of the parent claims as discussed above), wherein the response comprises one of: permitting access to the information based on the criteria comprising consent or permission by the user to access the information (Shah, ¶ 45 and ¶ 64 Ln. 13-18 teaches viewing or partial viewing of the medical records owned by user 102-1 by 102-2 based on the privacy criteria)”.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Akiyama, in view of Chhaya in view of Peng (US 2016/0132686 A1). 
Regarding claim 3, Shah in view of Akiyama in view of Chhaya teaches:
“The system of claim 1 (Shah in view of Akiyama in view of Chhaya teaches the limitations of the parent claims as discussed above)”.
Shah in view of Akiyama in view of Chhaya does not, but in related art, Peng teaches:	“wherein the criteria comprises adaptive criteria (Peng, ¶ 12 teaches adaptive data access controller to access information)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Shah in view of Akiyama in view of Chhaya and Peng, to modify the data access system of Shah in view of Akiyama in view of Chhaya to include the adaptive data access mechanism for information as taught in Peng.  The motivation to do so constitutes use of a known technique (i.e., adaptive data access mechanism for information) to improve similar devices and/or methods (i.e., data access system) to obtain predictable results.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Akiyama in view of Chhaya, in view of Hsu et al. (US 2015/036603 A1).
Regarding claim 14, Shah in view of Akiyama in view of Chhaya teaches:
“The system of claim 1 (Shah in view of Akiyama in view of Chhaya teaches the limitations of the parent claims as discussed above)”.
Shah in view of Akiyama in view of Chhaya does not, but in related art, Hsu teaches:
“wherein the determination of the access or the receipt of the indication of the determination of the access is based on a determination of a fuzzy function using an other likelihood function, wherein the fuzzy function or the other likelihood function is either pre-set or adaptive (Hsu, ¶ 235 teaches a fuzzy function based access control system using an adaptive thresholding mechanism)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Shah in view of Akiyama in view of Chhaya and Hsu, to modify the data access system of Shah in view of Akiyama in view of Chhaya to include the implementation to using a fuzzy logic system with weights and dynamic thresholding as taught in Hsu.  The motivation to do so constitutes use of a known technique (i.e., implementation to using a fuzzy logic system with weights and dynamic thresholding) to improve similar devices and/or methods (i.e., data access system) to obtain predictable results.

Regarding claim 15, Shah in view of Akiyama in view of Chhaya teaches:
“The system of claim 1 (Shah in view of Akiyama in view of Chhaya teaches the limitations of the parent claims as discussed above)”.
Shah in view of Akiyama in view of Chhaya does not, but in related art, Hsu teaches:
“wherein the determination of the access or the receipt of the indication of the determination of the access is based on a data driven approach, the data driven approach for use in derivation of rules, wherein the data driven approach comprises computation of a score as a function of weights for respective data in the first and second user data sets (Hsu, ¶ 235 teaches a fuzzy function based access control system using an adaptive thresholding mechanism.  Examiner notes that the claim word “third” is simply a label, there is no “first” and “second” function anywhere in the claim and simply using the label “third” is not sufficient to render them necessary)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Shah in view of Akiyama in view of Chhaya and Hsu, to modify the data access system of Shah in view of Akiyama in view of Chhaya to include the implementation to using a fuzzy logic system with weights and dynamic thresholding as taught in Hsu.  The motivation to do so constitutes use of a known technique (i.e., implementation to using a fuzzy logic system with weights and dynamic thresholding) to improve similar devices and/or methods (i.e., data access system) to obtain predictable results.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Akiyama in view of Chhaya, in view of Dix et al. (US 2017/0346693 A1).
Regarding claim 17, Shah in view of Akiyama teaches:
“The system of claim 16 (Shah in view of Akiyama in view of Chhaya teaches the limitations of the parent claims as discussed above)”.
Shah in view of Akiyama in view of Chhaya does not, but in related art, Dix teaches:
“wherein the one or more processors are further configured by the instructions to communicate a request to the first computing device to verify the removal of the data or the second field of data from the second user data set or receive a verification of the removal of the data or the second field of data from the second user data set from a distributed ledger (Dix ¶ 7 and 9 teaches removal of configuration rules from a blockchain between all of the nodes and verification of the blocks that create the removal of the data)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Shah in view of Akiyama in view of Chhaya and Dix, to modify the data access system of Shah in view of Akiyama in view of Chhaya to include the implementation to using removal of data in a blockchain system as taught in Dix.  The motivation to do so constitutes use of a known technique (i.e., implementation to using removal of data in a blockchain system) to improve similar devices and/or methods (i.e., data access system) to obtain predictable results.

Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Akiyama in view of Chhaya, in view of Scaiano et al. (US 2017/0083719 A1).
Regarding claim 21-23, Shah in view of Akiyama in view of Chhaya teaches:
“The method of claim 20 (Shah in view of Akiyama in view of Chhaya teaches the limitations of the parent claims as discussed above.  Further, Chhaya, ¶ 24 teaches confidence of the likelihood function over a given threshold)”.
Shah in view of Akiyama in view of Chhaya does not, but in related art, Scaiano teaches:
“wherein the determination of whether the first computing device can access the information is to deny access when an output of the likelihood function is above a threshold value (Scaiano, ¶ 50-53, teaches denying data access when a similarity between anonymized data sets is above a given threshold)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Shah in view of Akiyama in view of Chhaya and Scaiano, to modify the data access system of Shah in view of Akiyama in view of Chhaya to include the implementation to deny data access when a similarity between anonymized data sets is above a given threshold as taught in Scaiano.  The motivation to do so constitutes use of a known technique to improve similar devices and/or methods to obtain predictable results.

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/STEPHEN T GUNDRY/Examiner, Art Unit 2435